Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cholin (US 4855718 A; August 8, 1989).
Regarding claim 1, Colin discloses a flame detector (Column 2 Line 4-32 – flame detector) comprising: 
a light guide system including a first end and a second end opposite to the first end (Column 2 Line 4-32 – tube with inlet and outlet portions), a light path being formed between the first end and the second end and extending along an optical axis (Column 2 Line 4-32 – flame detector); 
a first hole disposed at the first end extending along the optical axis and forming a part of the light path, the first hole being configured to receive light emitted by a flame to be detected (Column 2 Line 4-32 – Lens admits optical rays emitted by flame); and 
a second hole disposed at the second end, extending along the optical axis and forming a part of the light path, sized of the first and second holes and a length of the light path being configured such that a detection angle of the light guide system is (Column 2 Line 4-32, Figure 1).

Cholin does not explicitly disclose such that a detection angle of the light guide system is between 0.5 degrees and 3 degrees.
However the specification further discloses that the detection angle is substantially parallel, and it is noted that in Cholin any light entering the tube will exit the tube and be detected by the detection at a substantially parallel and/or at an angle between 0.5 degrees and 3 degrees. 
Therefore, from the teaching of Cholin, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Cholin in order to specify ideal detection angle for increased detection accuracy.
Regarding claim 2, Cholin discloses the flame detector of claim 1.  Cholin further discloses a temperature sensor  disposed at the second end and configured to determine a temperature of the flame based on light received from the second hole (Column 2 Line 4-32 – Flame detector sensor at end portion of hollow tube).
Regarding claim 3, Cholin discloses the flame detector of claim 1.  Cholin further discloses wherein the light guide system comprises a body (Figure 1 Element 14) configured to receive the first hole at the first end and at least partially form the light path (Column 2 Line 4-32.
Regarding claim 4, Cholin discloses the flame detector of claim 3.  Cholin further discloses wherein the light guide system comprises: a light transmissive window (Element 26) disposed between the second hole (Element 18) and the body (Figure 1 Element 14) and configured to transmit light emitted out of the body to a light receiving plane of the second hole  along the optical axis (X) (Column 2 Line 4-32; Seen in Figure 1).
Regarding claim 5, Cholin discloses the flame detector of claim 4.  Cholin further discloses wherein the body comprises: a pipe (Element 14) configured to extend between the first hole (Element 16) and the light transmissive window (Element 26) along the optical axis (Seen in Figure 1) and form at least a part of the light path, the pipe being configured to receive light entering the flame detector via the first hole (Column 2 Line 4-32).
Regarding claim 6, Cholin discloses the flame detector of claim 5.  Cholin further discloses wherein the body further comprises: a connector (Seen in Figure 1 Element 12’s connection to window 26) comprising an opening configured to receive the light transmissive window and forming a part of the light path, the connector being configured to transfer light received from the pipe (Element 26) to the light transmissive window (Column 2 Line 4-32).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cholin (US 4855718 A; August 8, 1989) in view of McMenamin (US 3665440 A; May 23, 1972).
Regarding claim 7, Cholin discloses the flame detector of claim 2.  Cholin does not disclose wherein the temperature sensor comprises a two-color optical sensor.
McMenamin discloses wherein the temperature sensor comprises a two-color optical sensor (Column 2 Lines 45-56 – flame detector with first and second detector).
Therefore, from the teaching of McMenamin, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Cholin in order to allow for decreased false alarm detection with the use of combined optical spectrum discrimination.  
Regarding claim 8, Cholin in view of McMenamin discloses the flame detector of claim 7.  McMenamin further discloses wherein the two- color optical sensor comprises: 
a first optical sensor configured to detect light in a first wavelength range; and a second optical sensor stacked on the first optical sensor and configured to detect light in a second wavelength range different from the first wavelength range ((Column 2 Lines 45-56; Seen in Figure 1 – The detectors are vertically stacked).
Regarding claim 9, Cholin in view of McMenamin discloses the flame detector of claim 8.  Cholin further discloses wherein the first optical sensor comprises a first light-sensitive surface the second optical sensor comprises a second light-sensitive surface and the first light-sensitive surface and the second light-sensitive surface are perpendicular to the optical axis (X) (Column 2 Lines 45-56; Figure 1 Elements 10 and 12 -  the entry surface of the detectors 10 and 12 ).
Regarding claim 10, Cholin discloses the flame detector of claim 1.  Cholin does not explicitly disclose wherein the flame detector is configured to detect at least one of a flicker frequency and a brightness of the flame. 
McMenamin discloses wherein the flame detector is configured to detect at least one of a flicker frequency and a brightness of the flame. (Column 1 Lines 69-Column 2 Line 16, Claim 1 - The present invention belongs to the field of fire detectors and flame sensors, and is particularly adapted to prevent false alarms by using combined optical spectrum discrimination, flicker frequency selection and response to signal of a sufficient level being present for a given period of time.).
Therefore, from the teaching of McMenamin, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Cholin in order to allow for decreased false alarm detection with the use of combined optical spectrum discrimination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884